Citation Nr: 1042024	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-37 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for disability due to 
psychiatric disease, to include a depressive disorder, bipolar 
disorder, anxiety disorder, alcohol dependence, and post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs Regional Office in San Diego, California.  

In a November 2009 decision, the Board denied the Veteran's 
appeal as to entitlement to service connection for PTSD.  He 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In May 2010, the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs (the Parties) to vacate that part of the November 2009 
decision and remand the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA treatment records and a VA examination from July 2004 document 
diagnoses of more than one psychiatric disease.  Under the facts 
of this case, the Veteran's claim encompasses a claim for service 
connection for disability resulting from any psychiatric disease.  
See Clemons v. Shinseki, 23, Vet. App. 1 (2009) (issued well 
after the VA began the process of adjudicating this claim).  VA 
has a duty to assist a claimant in substantiating his claim, 
including providing an adequate examination.  38 U.S.C.A. 
§ 5103A(d).  Once VA decides to afford a claimant an examination, 
the examination must be an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Lacking in the July 2004 examination report is an expert opinion 
as to the etiology of the psychiatric diseases that have been 
diagnosed.  On remand, the Veteran must be afforded an adequate 
examination to determine whether any psychiatric disease from 
which he suffers had onset during active service or is 
etiologically related to such service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by a psychologist or psychiatrist to 
determine what psychiatric disease or 
diseases the Veteran has and the etiology of 
any such disease or diseases.  The claims 
file must be made available to the examiner, 
the examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate his or her examination 
report as to whether the claims file was 
reviewed.  The examiner must address the 
following:  

(a)  Identify any and all psychiatric 
diseases/conditions that the Veteran has had 
during the course of his claim.  If the 
examiner does not diagnose a depressive 
disorder or bipolar/anxiety disorder - as are 
reflected in the July 2004 examination report 
and January 2008 VA treatment records, the 
examiner must explain why his or her 
diagnoses differ.  
(b)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any of the 
diagnosed psychiatric diseases/conditions had 
onset during the Veteran's active service or 
were caused by the Veteran's active service.  
A complete rationale must be provided for all 
opinions rendered.  
2.  Then, readjudicate the issue on appeal.  
If the benefit sought is not granted in full, 
provide the Veteran and his representative a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


